8 N.Y.3d 937 (2007)
BRYANT VILLATORO et al., Respondents,
v.
AMBASSADOR APARTMENTS, INC., et al., Appellants, et al., Respondent.
Court of Appeals of the State of New York.
Submitted February 13, 2007.
Decided April 3, 2007.
Motion by Alfred S. Friedman Management Corp. for leave to appeal dismissed upon the ground that as to said appellant the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. Motion by Ambassador Apartments, Inc. for leave to appeal denied.